Citation Nr: 1603104	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left arm disability, claimed as status-post surgical decompression of the left elbow due to cubital tunnel syndrome.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for bilateral eye disability, claimed as vision problems.

4.  Entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2007 to March 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 and an October 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The September 2012 granted service connection for the Veteran's left arm/elbow disability at 10 percent disabling, and denied service connection for bilateral hearing loss and vision problems.  The October 2013 decision denied entitlement to TDIU.      

The Veteran testified before the undersigned in an April 2015 hearing, a transcript of which is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 10 percent for left arm disability, claimed as status-post surgical decompression of the left elbow due to cubital tunnel syndrome is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of TDIU is deferred, as explained below. 


FINDING OF FACT

The Veteran has withdrawn his appeal seeking entitlement to service connection for bilateral hearing loss and entitlement to service connection for bilateral eye disability, claimed as vision problems.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to service connection for bilateral eye disability, claimed as vision problems, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In an April 23, 2015 communication, the Veteran indicated to the undersigned VLJ that he wished to withdraw his appeal as to the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for bilateral eye disability, claimed as vision problems.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015); Hanson v. Brown, 9 Vet. App. 29, 31   (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of April 23, 2015, the Board had not yet issued a final decision on those issues. 
Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2015). 

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as
to the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for bilateral eye disability, claimed as vision problems, is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

ORDER

Claim for entitlement to service connection for bilateral hearing loss is dismissed. 
 
Claim for entitlement to service connection for bilateral eye disability, claimed as vision problems, is dismissed.


REMAND

The Veteran asserts that his left arm disability, claimed as status-post surgical decompression of the left elbow due to cubital tunnel syndrome, is much more severe than the 10 percent which he currently receives for it.  The Veteran has reported constant, debilitating pain, and numbness in at least two of his fingers (small and ring).  See VA treatment notes, October 2013.  

The Veteran's left cubital syndrome is evaluated under the provisions of Diagnostic Code 8599-8516.  Unlisted disabilities requiring rating by analogy are coded by the numbers of the most closely related body part and a code ending in -99.  See 38 C.F.R. § 4.27 (2015).  Thus, the Veteran's left cubital syndrome is rated by analogy to paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2015). Diagnostic Code 8516 assigns 10, 20, and 30 percent ratings for mild, moderate and severe incomplete paralysis of the ulnar nerve, respectively; a 40 percent rating is assigned for complete paralysis.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration; when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).  

The Veteran has not a VA examination for his left elbow/arm disability since March 2013.  At that time, the examiner was unable to assess the status of the Veteran's disability, as the Veteran has left elbow surgery three weeks before the VA examination and was still recovering.  

The Board cannot adjudicate the Veteran's claim for an increase at this time as the medical records do not show the extent of his ulnar nerve paralysis at the present time.  As such, the Veteran should be afforded a new VA examination to ascertain the current status of his left arm/elbow disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran also has a TDIU claim pending before the Board.  He has related on multiple occasions that he no longer works, and is not capable of working, as a result of his service-connected left arm/elbow disability, and the medications he takes for that disability causes him undesirable side-effects.  Two statements from his former employers related that the Veteran was sometimes unable to work due to left arm/elbow problems.  

The issue of TDIU is inextricably intertwined with the increased rating claim on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested. 

1. Schedule the Veteran for an examination with the appropriate examiner in order to provide a current evaluation of his left arm/elbow disability.  All indicated studies should be performed.  The claims file should be provided to the examiner for review, and the examination report should reflect that such a review was conducted.  The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's left arm/elbow disability affects him in his everyday life, particularly the impact that it has on the Veteran's ability to secure and follow a substantially gainful occupation.

2. Then, readjudicate the claims.  If the benefits sought remain denied, issue a SSOC and provide it to the Veteran and his representative, affording them an adequate opportunity to respond.  Then, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


